                        UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE

    UNITED STATES OF AMERICA,            )
                                         )
 V.                                      )         CRIMINAL NO. 2:18-CR-26-DBH-03
                                         )
 RAFAEL A. ESPINAL-CALDERON,             )
                                         )
                        DEFENDANT        )
_________________________________________
 UNITED STATES OF AMERICA,               )
                                         )
 V.                                      )         CRIMINAL NO. 2:18-CR-26-DBH-07
                                         )
 BRADLEY BRUNEAU,                        )
                                         )
                        DEFENDANT        )

                                PROCEDURAL ORDER

        In these two cases, the defendants have moved to withdraw and then

reenter their guilty pleas so that they will qualify for the new safety valve criteria

established under the First Step Act. The government resists the motions and

insists that the new criteria apply to them already, because they have not yet

been sentenced. At presentence conferences, I had expressed skepticism about

whether the new safety valve criteria of the First Step Act apply because the

statute says they apply to defendants whose convictions are entered on or after

December 21, 2018, whereas these defendants’ guilty pleas were entered well

before that date. The United States Sentencing Commission says that neither

the statute nor the Guidelines Manual defines the term “conviction entered” and

that “[c]ourts will have to interpret the meaning of ‘conviction entered.’”1


1 See United States Sentencing Commission, Office of Education & Sentencing Practice, ESP
Insider Express Special Edition: First Step Act, available at
(continued next page)
      Both defendants have now filed memoranda supporting their motions.

(ECF No. 325 & 327.) The government has not yet filed responsive memoranda,

but the Clerk’s Office has informed me that the government’s position is that the

new criteria do apply, and I asked for conferences of counsel in the two cases to

discuss how to proceed.

      I have now read the government memorandum on this same issue in

United States v. Tracy, No. 1:18-cr-81-JAW.2 It appears that the issue in that

case is ready for ruling. My two cases, on the other hand, will not be ready until

sometime in March, and I will be out of the District for part of that month. I

propose, therefore, to await Judge Woodcock’s ruling on the issue, and I will

probably follow his decision and reasoning as is generally the custom in this

District where the district judges try to act consistently.

      I therefore propose to cancel the scheduled conferences of counsel (now

scheduled for Monday, February 25) and to await the outcome of Judge

Woodcock’s decision. If any counsel disagrees with that approach and wishes to

proceed with the conference of counsel, they shall notify the Clerk’s Office by

noon on Friday, February 22, 2019.

      SO ORDERED.

      DATED THIS 21ST DAY OF FEBRUARY, 2019

                                                /S/D. BROCK HORNBY
                                                D. BROCK HORNBY
                                                UNITED STATES DISTRICT JUDGE




https://www.ussc.gov/sites/default/files/pdf/training/newsletters/2019-special_FIRST-
STEP-Act.pdf (last visited Feb. 21, 2019).
2 The document is ECF No. 33 on that docket.

                                                                                        2
